
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 227
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 1, 2010
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Urban Crimes Awareness Week.
	
	
		Whereas National Urban Crimes Awareness Week will be
			 celebrated the second week in February 2010;
		Whereas 48,430 violent crimes occurred in New York City in
			 2008, compared to 28,941 in non-New York City counties in the State of New
			 York;
		Whereas an estimated 1,382,012 violent crimes occurred
			 nationwide in 2008;
		Whereas over 6,000,000 people were victims of crime in
			 2008;
		Whereas according to the 2008 National Crime Victimization
			 Survey, African-Americans experienced higher rates than Whites of every violent
			 crime except simple assault;
		Whereas acts of violence and crime cause pain and
			 disruption that can have lasting effects;
		Whereas the number of crimes can be reduced if community
			 members are taught crime prevention techniques and become more involved in
			 crime prevention activities;
		Whereas neighborhood crime contributes to community
			 neglect and disintegration; and
		Whereas numerous studies demonstrate that evidence-based
			 prevention and intervention programs can reduce delinquency and serious
			 juvenile crime: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 Congress that—
				(A)National Urban Crimes Awareness Week
			 provides a special opportunity to educate the people of the United States about
			 urban violence and to take steps to encourage the prevention of urban violence,
			 provide assistance, and support to crime victims;
				(B)it is appropriate
			 to properly acknowledge the more than 209,000 men and women who have been
			 victims of urban violence in the United States each year, and to commend the
			 efforts of survivors, volunteers, and professionals who work to prevent urban
			 violence;
				(C)national and
			 community organizations and private sector supporters should be recognized and
			 applauded for their work in promoting awareness about urban violent crimes,
			 providing information and treatment to victims, families, and survivors, and
			 increasing the number of successful prosecutions of its perpetrators;
				(D)public safety, law
			 enforcement, and health professionals should be recognized and applauded for
			 their hard work and innovative strategies to increase the percentage of violent
			 urban crime cases that result in the prosecution and incarceration of the
			 offenders; and
				(E)victim advocates and criminal justice
			 professionals should be recognized, applauded, and encouraged for their work to
			 establish effective programs as alternatives to incarceration, re-entry
			 interventions for offenders who are completing sentences, and rehabilitation
			 programs for offenders and victims alike; and
				(2)Congress strongly
			 recommends that national and community organizations, businesses in the private
			 sector, colleges and universities, and the media—
				(A)promote, through education and prevention
			 measures, awareness of violent urban crimes and strategies to decrease the
			 incidence of these crimes; and
				(B)support the goals and ideals of National
			 Urban Crimes Awareness Week.
				
	
		
			Passed the House of
			 Representatives February 25, 2010.
			Lorraine C. Miller,
			Clerk
		
	
